Order entered November 2, 2015




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00973-CV

                             STATE FAIR OF TEXAS, Appellant

                                                  V.

                                 RIGGS & RAY, P.C., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-04484

                                             ORDER
       We GRANT the parties’ October 27, 2015 joint agreed motion for extension of time to

file briefs and ORDER appellant’s brief be filed no later than December 16, 2015 and appellee’s

brief be filed no later than February 1, 2016.


                                                          /s/   CRAIG STODDART
                                                                JUSTICE